Title: To George Washington from Samuel Hanway, 26 January 1785
From: Hanway, Samuel
To: Washington, George



Sir
Old Town [Md.] January 26th 1785

In a Short time after you left my office I Examin’d the falls of Cheat river agreeable to your request and find that it will be Imposible to effect a navigation up it through the Laurell Hill, I have made the stri[c]test Enquiry whare the most advantagious and nearest Communication by Land can be had from the north branch to the Western Waters, and find it Will be to the

falls of the Tyeger Valley fork of Monongalia River, it will not Exceed forty miles from Logstones ford on the North Branch to the Said falls and I have reason to believe and am Confident from my own knowledge of the greatest part of the way and the Information I have had of the other part that a good road may be made[.] the falls of the Tyger Valley fork is about nine miles from its Junction With the West fork, and upwards of thirty miles above the mouth of Cheat river and near the Center of the most settled as well as most fertile part of the Counties of Monongalia and Harrison thence a navigation may easyly be had up the West fork and Consequently by a Short Land Carriage Down the little Kenhawa. I am Sir your most obedient and Verry humble Servant

Saml Hanway

